                         C a s e 1:1:21-cv-02457-PAE
                         Case       2 1- c v- 0 2 4 5 7- P A E DDocument
                                                                 o c u m e nt 116
                                                                                3 Fil e d 003/31/21
                                                                                   Filed    3/ 2 9/ 2 1 PPage
                                                                                                          a g e 11 ofof 22

B R AI N I N J U R Y                                                                                   A d d r e s s:      3 0 0 E 9 5t h St., S uit e # 1 3 0 N e w Y or k, N Y 1 0 1 2 8

RI G H T S G R O U P                                                                                   T el e p h o n e:
                                                                                                       W e b sit e:
                                                                                                                           6 4 6. 8 5 0. 5 0 3 5
                                                                                                                           w w w. br ai ni nj ur yri g ht s. or g



        M ar
          a r cc hh 2 2 9,
                        9 , 22002211

        VI A E C F
        VI

        H o n. P a ul A.A. E n g el m a y er
        U nit e d StStatates
                          es Distri ct C o urt
        S o ut h er n Distri
                         Districtct of NNee ww YY oror kk
        4 0 F ol e y S q u ar e, RR oo oo mm 2 2 0 1
        N e w Y or k, N Y 1100000077


                                                       R e:e: J u c a et al. v. PP ort
                                                                                   orter
                                                                                       er et al. 2 1-
                                                                                                   1 -cc v-
                                                                                                         v -22 4 5 7( P A E)


  D e ar J u d g e E n g el m a y er
                                  er: :


              T h e uu nn dd ersi
                             ersi gg nnee dd isi saa nn att
                                                         attorornneeyy wit
                                                                       wit h t th he e Br ai n IInjnjururyy Ri g hts Gr o u p, Lt d., att
                                                                                                                                       attorornneeyyf forort th he e PlPl aiai ntiffs
                                                                                                                                                                               ntiffs
  i n t h e aabb oo vvee-r
                        -r ef er e n c e d m attm atter.er.

              E arli
                 arlierer tt oo ddaa yy,, I e m ail e d a llett  etterer t o Y oourur H o n oor'r’ss c h a m b ers rr ee gg aarrddiinngg tthhee n e e d ttoo rree m m oo vvee a
  d o c u mmeenntt fr o m Y oourur H oonnor'   or s’s D oocckketet s h e et at E ntr nt ryy # 9-
                                                                                               9 -11.. L ast
                                                                                                          as t ninigght,
                                                                                                                      ht, tthhee u n d ersi g n e d mist a kkeenlnlyy fil e d
  a n u nr e d a ct e d c o p y of tthhee e x hi bit at # 9-          9 -1,
                                                                         1,   c o nt ai ni n g  t h e  mi n or Pl aiaintiff'
                                                                                                         min or    P l   ntiff’ss nnaa mm e a n d birt
                                                                                                                                                     birt h d at e. I w asas
  r ef err e d t o t h e Cl
                          C lererk'k’s    O ffic ce e b y Y oourur H oonn or'
                                      s Offi                               or s’s l a w clcler
                                                                                            er k.

              I s p o k e wit with h t hhee ClC lererk'k’s officce,e, a n d D ooccuu mmeentnt # 99--11 wwasa s plplaacc e d u n d er t e m p or ar y s e al. H oo wweevver,
                                                        s offi                                                                                                                 er,
  I w aass aaddvisviseedd t to of follollo ow w wit h t th eh ei instnsta antnt aapppli
                                                                                     pliccatiatioonn,, rr e q u esti
                                                                                                                estinngg t h at Y oourur H oonnoror eit h er rr ee mm oo vvee tt hhee
  d o c u mmeentntfrfro om m t h e D oocckketet S h e et or Or    O rd derer t hath at itit b e p er m a n e ntl y ss e alal ee d.d.

               D uuee ttoo ot h er d efi ci e n ci es,
                                                    es , t h e D eeclclara ratiatio on n o n Y oourur H oonn or'
                                                                                                             or s’s D oocckketet S h e et at # 9 h as b e e n r e-fil e d
  as D ooccuu mmeentnt # 1 2 o n Y oourur H oonn or'   or s’s D oocckketet ss h e et, al o n g wit h t h e t w o e x hi bi           ts. D ooccuu mmeentnt # 1 2-
                                                                                                                                  bits.                         2 -11 isis t h e
  r e d a ct e d vversi
                    ersioo n of wwhhata t is t e m p or arily
                                                          aril y s e al e d at D ooccuu m eentnt # 9-     9 -1.
                                                                                                              1. D ooccuu mmeentnt # 1 2-
                                                                                                                                        2 -22 is t h e ssaa m e d o c u m e nntt
  th
  t hatatisis o n Y oourur H oonn or'
                                  or s’s D oocckketet S h ee et at # 99--22..

                GGi iv ve en n t h at t h e D eeclclararati
                                                         atioonn ata t # 9 h as b e e n rree-fil  -fil e d witwith h t h e r e d a ct e d ee xx hihi bit,
                                                                                                                                                     bit, a n d tt hhee D efefeennddaants
                                                                                                                                                                                       nts
  i n t his aacti cti oo nn hhaavvee nnotot yyetet bbeeeenn ss er
                                                               er v e d —– r es ulti n g i n n o pr ej u ddiiccee oror cc oo nfnfuusisi oo nn t o t h e m —– I w ooululdd as   a s k t h at
  t h e d o c u m e nts at D oocckkete t E ntr        ntr yy # 9 ((9,9, 99--1, 1, a n d 9- 9 -22)) b e rree mmoovveedd frfroo mm tthhee C oo urt'
                                                                                                                                              urt ’s s D oocckketet S h eeet.et. IInn tthhee
  alt er n aatiti vve,e, I as k tt hhatat Y oouru r H oonnoror Or O rd derer D oocckkete t E ntr
                                                                                             n tryy # 99--11 r e m ai n uunn d er p er m a n e nt s e al.




                                                                                           -1 -
                       CCase
                         a s e 1:1:21-cv-02457-PAE
                                  2 1- c v- 0 2 4 5 7- P A E DDocument
                                                               o c u m e nt 116
                                                                              3 Fil e d 003/31/21
                                                                                 Filed    3/ 2 9/ 2 1 PPage
                                                                                                        a g e 22 ofof 22




            I o n c e a g ai n si n c er el y a p ol o gi z e tt oo tt hhee CCoourt
                                                                                 urt f or tt his
                                                                                             hi s ii nncc oo nn vvee niniee nnccee a n d tt hhaa nn kk YYoourur HHoonnoror ff or
                                                                                                                                                                              or
y o ur titi mmee a n d assist a n c e iinntthis
                                             hi s mmatt
                                                     atter.
                                                         er.

R es p e ctf ull y,


Ror
R e,,fy ,'J. .Bella nto ni
               6, e(z.,

R oror yy J. BBell
                ellaantntoonini ( R B 22 99 00 1)1)




               Gr a nt e d. S O O R D E R E D.


              PPAUL
                   PaJA.�
       ___________________________________
         _________________________________
                 A U L A.A. ENGELMAYER
                             E N GEL M A YER
              UUnited
                nit e d StStates
                           at es Distri ct J Judge
                                 District    u d ge
               3/ 2 9/ 2 0 2 1




                                                                                    -2 -
